                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                  LONDON

K.M., by and through his parent,           )
Next Friend Ashley Nunley,                 )
                                           )
      Plaintiff,                           )         No. 6:19-CV-301-REW-HAI
                                           )
v.                                         )
                                           )            OPINION & ORDER
ROOT INSURANCE CO.,                        )
                                           )
       Defendant.                          )
                                           )

                                   *** *** *** ***

       Plaintiff KM asks the Court to remand this matter to Laurel Circuit Court. DE 6

(Motion to Remand). The Court, perceiving no need to await a response, denies the

request.

       Diversity-based removal requires “plausible allegation[s]” of complete diversity

and a sufficient amount in controversy. Naji v. Lincoln, 665 F. App’x 397, 400 (6th Cir.

2016) (citation omitted). The removing party—here, Root Insurance Co. (Root)—“bears

the burden[.]” Eastman v. Marine Mech. Corp., 438 F.3d 544, 549 (6th Cir. 2006). At

bottom, removal propriety hinges on whether the action “could have been brought

originally in federal court.” Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1748

(2019); see also 28 U.S.C. § 1441(a). Thus, “the amount in controversy is measured at

the time the complaint was filed.” Parris v. Mego Mortg. Corp., 14 F. App’x 394, 396

(6th Cir. 2001); see also Beasley v. Wells Fargo Bank, N.A. for Certificate Holders of

Park Place Sec., Inc., 744 F. App'x 906, 910 (6th Cir. 2018) (The remand “inquiry is




                                           1
limited to determining whether the case was properly removed to federal court in the first

place.” (internal quotation marks omitted)).

       Plaintiff does not dispute (and the Court sees no record basis to doubt) the parties’

fully diverse citizenship. Rather, KM’s remand theory is premised entirely on Plaintiff’s

affidavit stipulating that KM’s damages “are as follows: $25,000.00 for past and future

medical expense[s] and $50,000.00 for both past and future pain and suffering[,]” and

avowing that KM will not “ask the jury for[,]” or “accept more than $75,000.00 for any

jury verdict.” DE 6-1 (KM Aff. through Ashley Nunley). Yet, precedent unequivocally

forecloses post-removal amount-in-controversy stipulations as a remand basis. See, e.g.,

St. Paul Mercury Indem. Co. v. Red Cab Co., 58 S. Ct. 586, 590–91 (1938) (“Events

occurring subsequent to the institution of suit which reduce the amount recoverable

below the statutory limit do not oust jurisdiction.”); id. at 592 (“And though, as here, the

plaintiff after removal, by stipulation, by affidavit, or by amendment of his pleadings,

reduces the claim below the requisite amount, this does not deprive the district court of

jurisdiction.”); Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 872 (6th Cir. 2000) (“[W]e

hold that a post-removal stipulation reducing the amount in controversy to below the

jurisdictional limit does not require remand to state court.”).

       There are good reasons federal courts deem post-removal efforts to divest

jurisdiction ineffective. Rogers, 230 F.3d at 872 (“If plaintiffs were able to defeat

jurisdiction by way of a post-removal stipulation, they could unfairly manipulate

proceedings merely because their federal case begins to look unfavorable.”). Here, KM’s

sole argument provides no grounds for remand and, thus, the Court denies the motion.




                                               2
       Further, on review of the full removal record, the Court finds the amount-in-

controversy satisfied.1 The Complaint, on behalf of a minor, alleges significant personal

injuries, ones resulting in past and future pain and suffering as well as resultant medical

expenses. DE 1-2 (Compl.) at ¶ 9. Further, the pleading seeks an award of damages for

“great mental and emotional distress.” Id. ¶ 17. Plaintiff pursues both attorney fees and

statutory interest for delayed payment. Critically, the Complaint, regarding extra-

contractual harm, endeavors to collect punitive damages from the insurance company

Defendant.

If there were questions about scope, Plaintiff’s affidavit answers them. Per that

document, the damage ceiling is $75,000. See DE 6-1. Not so fast. Reading more closely,

that is where Plaintiff caps the harm (“to date”) for medical expenses and pain and

suffering. Id. Plaintiff ignores the other alleged damage components—interest for delay,

attorney fees for collection, and the undefined (but surely multiplicative) punitive damage

aspect of the bad faith theory. The amount-in-controversy, charted from Plaintiff’s

Complaint and the record before the Court, well exceeds the federal threshold.2

       For these reasons, the Court, on the lone argument presented, DENIES DE 6.

       This the 30th day of December, 2019.




1
  The Court undoubtedly has an omnipresent “duty to consider [its] subject matter
jurisdiction in regard to every case and may raise the issue sua sponte.” Answers in
Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009);
see also Hertz Corp. v. Friend, 130 S. Ct. 1181, 1193 (2010) (“Courts have an
independent obligation to determine whether subject-matter jurisdiction exists, even
when no party challenges it.”).
2
  The Court analyzes from the Complaint, not from the scope of the Counterclaim. See
Home Depot, 139 S. Ct. at 1748 (“Section 1441(a) [ ] does not permit removal based on
counterclaims at all, as a counterclaim is irrelevant to whether the district court had
‘original jurisdiction’ over the civil action.” (emphasis added)).


                                            3
4
